EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) by and between Manhattan
Associates, Inc., a Georgia corporation (“Company”), and Peter F. Sinisgalli
(“Executive”) is hereby entered into on December 19, 2011, to become effective
as provided below as of April 13, 2012 (the “Effective Date”).

WHEREAS, Company is engaged in the development, marketing, selling,
implementation and installation of computer supply chain software solutions (the
“Company Business”);

WHEREAS, Company currently employs Executive as its President and Chief
Executive Officer and Company and Executive desire to continue such employment
by the Company on the terms and conditions hereinafter provided;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is hereby agreed as follows:

 

1. Employment and Duties.

A. Company shall continue to employ Executive as its President and Chief
Executive Officer in accordance with the terms and conditions set forth in this
Agreement. Executive shall report solely to the Board of Directors of the
Company (the “Board”). Unless sooner terminated as provided herein, the term of
this Agreement shall commence on the Effective Date and shall end on April 12,
2014 (the “Term”), provided that Executive’s employment with the Company has not
been terminated prior to such Effective Date, provided, further, that prior to
April 13, 2012, the Executive Employment Agreement between Company and
Executive, dated as of February 25, 2004, as amended as of July 19, 2007
(“Current Employment Agreement”) and the Separation and Non-Competition
Agreement, between Company and Executive, dated as of February 25, 2004 (the
“Current Separation Agreement”) shall remain in effect and govern the terms and
conditions of Executive’s employment by the Company. If Executive’s employment
with the Company is terminated prior to the Effective Date, this Agreement shall
not become effective and shall be of no force or effect. During the Term of this
Agreement, Company shall take such actions as are necessary to cause Executive
to be elected as a member of the Board. This Agreement may be renewed at the end
of the Term by mutual agreement of the parties upon such terms and conditions as
the parties may agree upon, but the failure to agree to renew this Agreement
shall not in itself constitute a termination of Executive’s employment by the
Company.

B. While serving as President and Chief Executive Officer, Executive shall be
responsible for the active management of the Company and its business, the
performance of such other services and duties as are incident to such positions,
and the performance of such other duties as may be determined from time to time
by the Board that are consistent with such positions. As President and Chief
Executive Officer, all officers of the Company and its subsidiaries (excluding
the Chairman of the Board, the Vice Chairman of the Board, if any, any

 

MAI

By: /s/JH

PFS /s/PFS



--------------------------------------------------------------------------------

internal auditor and such other officers as the Board and Executive shall agree
upon) shall report to the Executive, and the Executive shall have the authority,
consistent with guidelines adopted by the Board or the Compensation Committee
thereof, to hire, terminate and determine the compensation of such officers and
other employees of the Company and its subsidiaries. The Executive’s duties
shall include, without additional compensation, the performance of similar
services for any affiliates of the Company as may be reasonably requested by the
Board from time to time. The Executive will not engage in any other business
activity that would interfere with the performance of his duties, services and
responsibilities hereunder or that are in violation of policies established from
time to time by the Company and provided to the Executive.

C. Executive agrees that he shall at all times faithfully and to the best of his
ability and experience perform all of the duties that may be reasonably required
of him pursuant to the terms of this Agreement. Executive shall devote his full
business time to the performance of his obligations hereunder. The Executive
will use his best efforts to promote the interests of the Company. Executive may
participate in such civic and charitable activities as he elects that do not
meaningfully interfere with his duties for the Company. The Executive shall
conduct himself in a business-like and professional manner as appropriate for
his position and shall represent the Company in all respects as complies with
good business and ethical practices. Executive shall be subject to and abide by
the written policies and procedures of the Company applicable to executive
personnel of the Company, as adopted from time to time and communicated to
Executive.

D. Executive’s primary place of business and Company’s headquarters will be in
the Atlanta, Georgia greater metropolitan area.

2. Compensation.

A. Base Salary. During the Term, Company shall pay to Executive a Base Salary of
$20,583.33 semi-monthly ($494,000 annualized), subject to all payroll and income
tax withholdings and other authorized deductions, which Base Salary may be
increased annually at the discretion of the Board or the Compensation Committee
thereof. Any such increases will constitute Executive’s new Base Salary under
this Agreement.

B. Performance-Related Bonus. Executive shall be eligible to receive a annual
performance-related bonus with a target opportunity of no less than 100% of
Executive’s Base Salary (prorated for any years of partial service to the extent
provided below). The award of such bonus shall be determined by the Board or the
Compensation Committee thereof in its reasonable discretion based on financial
information reviewed or audited by the Company’s independent auditors. Bonuses
shall be paid by the Company by the later of (i) 60 days of the end of the
fiscal year, or (ii) the earlier of (a) the date on which a determination may
reasonably and administratively be made as to the operating results for the
Company as to the fiscal year for which the bonus is calculated, or (b) the date
that audited financial statements for the fiscal year for which the bonus is
calculated are available and approved by the Board, provided that in no event
will the bonus be paid later than the 15th day of the third month after the end
of the fiscal year. Such bonus shall be subject to all payroll and income tax
withholdings and other authorized deductions. The bonus calculated for any
fiscal year will be earned and accrued and payable to Executive if Executive is
employed by Company on the last day of the fiscal year, regardless of whether
his employment is thereafter terminated by Company or Executive.

 

MAI

By: /s/JH

PFS /s/PFS

2



--------------------------------------------------------------------------------

Executive shall be eligible to receive a prorated bonus for a fiscal year if his
employment terminates on April 12, 2014 at the end of the Term or if Executive’s
employment is terminated during the Term after the date of a Change of Control
(i) by the Company without Cause or (ii) by Executive as a result of a
Constructive Termination. The prorated bonus shall be based upon the bonus
opportunity for such year, the portion of his Base Salary he has been paid for
such fiscal year and the Company’s financial performance for the full fiscal
year. Any such prorated bonus shall be determined and paid in the manner
provided in the preceding paragraph.

C. Equity Awards. Executive will be eligible to receive grants of stock options,
restricted stock, restricted stock units and other equity awards under the
Manhattan Associates, Inc. 2007 Stock Incentive Plan, as amended, or any
successor plan thereto (“Option Plan”). The grants will have an annual value
that reflects his positions, duties and responsibilities with the Company and
will be commensurate with grants to other executive officers of the Company. The
grants may be performance-based, service-based or any combination thereof. The
form, vesting, forfeiture and other terms and conditions of such grants shall be
determined by the Board or the Compensation Committee, provided that with
respect to any equity awards that are made to Executive under the Option Plan on
or after the Effective Date, the vesting of which are based solely upon
continuing service for the Company, such equity awards will vest in 16 equal
quarterly installments beginning on the last day of the calendar quarter ending
more than 60 days after the grant date. All grants of equity awards under the
Option Plan will be subject to the terms and conditions of the award agreements
for each grant.

D. Employee Benefits. Executive shall be entitled to participate at a level that
is at least as favorable to Executive as any other executive level employee at
Company in all employee benefit plans that Company provides for its employees at
the executive level, including indemnification from liability and coverage under
Directors and Officers insurance in the manner extended to other executive
officers and directors of the Company.

E. Expenses. Executive shall be promptly reimbursed for expenses reasonably
incurred in the performance of his duties hereunder in accordance with the
written policies of the Company then in effect.

F. Vacation. Executive shall be entitled to 20 business days of vacation each
calendar year. Vacation shall accrue and be administered in accordance with the
standard Company vacation policy for executives.

3. Termination of Employment.

A. Termination. The Company shall have the right to terminate Executive’s
employment under this Agreement at any time during the Term by written notice
(as provided in Section 9 below) and Executive shall have the right to terminate
his employment at any time during the Term by such written notice. Except in the
case of a Constructive Termination (in which event the provisions of
Section 3.D. apply), Executive shall be required to provide thirty

 

MAI

By: /s/JH

PFS /s/PFS

3



--------------------------------------------------------------------------------

(30) days advance written notice of his intention to terminate employment (which
notice may be waived by the Company). If the Company terminates Executive’s
employment under this Agreement (i) for Cause, as defined in Section 3.C.,
(ii) if Executive becomes Disabled as defined in Section 3.F., or (iii) upon
Executive’s death, or if Executive terminates his employment other than for
Constructive Termination as defined in Section 3.D., the Company’s obligations
under this Agreement shall cease as of the date of termination; provided,
however, that Executive (or his estate) will be entitled to whatever benefits
are payable to Executive pursuant to the terms of any health, life insurance,
disability, welfare, retirement or other plan or program maintained by the
Company in which Executive participates and as may be provided under the terms
of any award agreements under the Option Plan in the event of such type of
termination. If the Company terminates Executive during the Term of this
Agreement other than pursuant to clauses (i) through (iii) of this Section 3.A.,
or if Executive terminates his employment for a Constructive Termination,
Executive shall be entitled to receive the severance payments provided in
Section 3.B. below, commencing within 60 days of his date of termination or, if
later, as soon as legally permissible after his termination (subject to
Executive’s execution of the Agreement and General Release provided for in
Section 3.G. below and compliance with the restrictive covenants in Section 4.).
Except as otherwise provided herein, the Company agrees that if Executive’s
employment is terminated and he is entitled to severance payments under this
Section 3.A., he shall not be required to mitigate damages by seeking other
employment, nor shall any compensation or benefit he receives reduce the amount
payable by the Company hereunder. Executive agrees that the severance payments
provided pursuant to Section 3.B. shall be the only severance benefits payable
to Executive by the Company and its affiliates as a result of Executive’s
termination of employment and Executive hereby waives his rights (if any) to any
severance benefits under any other plan or program of the Company and its
affiliates. In the event of Executive’s death after termination of employment,
the severance payments being made under Section 3.B. below shall continue for a
period of six (6) months or the remainder of the eighteen (18) month period,
whichever period is shorter.

B. Severance Payments. Subject to Section 3.I., in the event of Executive’s
termination of employment under Section 3.A. that entitles Executive to receive
severance payments, Executive shall receive (i) his Base Salary as then in
effect payable monthly for a period of eighteen (18) months, subject to
withholding of all applicable payroll and income taxes and other authorized
deductions, and (ii) a monthly payment for eighteen (18) months equal to the
costs of COBRA coverage for medical and dental coverage for Executive and his
dependents (plus a tax gross-up on such COBRA payments) and the right to elect
to participate in the Company’s medical and dental coverages for such 18-month
period. Company’s obligation to make the severance payments under this
Section 3.B. is conditioned upon Executive’s execution of the General Release in
Section 3.G. and compliance with the restrictive covenants and post-termination
obligations in Section 4. The monthly severance payments under this Section 3.B.
shall be considered separate payments for purposes of Section 409A of the Code
and such payments are in whole or in part intended to satisfy the “short-term
deferral exception” and the “two-times pay” exception to Section 409A.

C. Cause. For purposes of this Agreement, Cause shall include but not be limited
to an act or acts or an omission to act by the Executive involving (i) willful
and continued failure to substantially perform his duties with the Company
(other than a failure resulting from the

 

MAI

By: /s/JH

PFS /s/PFS

4



--------------------------------------------------------------------------------

Executive’s Disability) and such failure continues for thirty days after written
notice to the Executive providing a reasonable, specific description of the
basis for the determination that the Executive has failed to perform his duties,
(ii) conviction of a criminal offense other than a misdemeanor not disclosable
under the federal securities laws, (iii) willful and continued failure to
cooperate with any investigation or similar proceeding involving Company by any
governmental authority regarding any material breach of law or regulations and
such failure continues for thirty days after written notice to the Executive
providing a reasonable, specific description of the basis for the determination
that the Executive has failed to cooperate; (iv) breach of this Agreement in any
material respect where such breach is not susceptible to remedy or cure or has
already materially damaged the Company, or is susceptible to remedy or cure and
no such material damage has yet occurred, is not cured or remedied reasonably
promptly after specific written notice to the Executive providing a reasonable
and specific description of the breach, or (v) conduct that the Board has
determined, reasonably and in good faith, to be dishonest, fraudulent, unlawful
or grossly negligent or which is not in compliance with the Company’s Code of
Conduct or is materially not in compliance with a set of standards of conduct
and business practices set forth in writing, designated as such standards of
conduct or business practices, and provided to the Executive prior to such
conduct and which is not cured to the reasonable satisfaction of the Company
within thirty days of written notice to Executive.

D. Constructive Termination. For purposes of this Agreement, Constructive
Termination shall mean the occurrence during the Term of any one of the events
set forth in (i) through (v) below and satisfaction of the following conditions:
(a) Executive provides notice to the Company of such Constructive Termination
condition within 90 days of his learning of its initial existence; (b) the
Company is given thirty days to remedy the Constructive Termination conditions
and fails to do so; and (c) Executive terminates employment within 6 months of
his learning of the initial existence of the Constructive Termination condition.
For purposes of this Agreement, the Constructive Termination conditions are as
follows: (i) a material adverse change in the nature or status of Executive’s
title and/or job responsibilities from those set forth in Section 1. above, or a
material failure to pay Executive the compensation required by this Agreement;
(ii) after a Change of Control, the Company’s headquarters being relocated more
than 50 miles outside of the Atlanta, Georgia greater metropolitan area or the
Company requiring the Executive to be based more than 50 miles outside of the
Atlanta, Georgia greater metropolitan area; (iii) after a Change of Control, the
material reduction by the Company in the compensation and benefits provided to
Executive under the employee benefit plans, programs and practices in effect
immediately prior to the Change of Control (other than stock option and other
equity based compensation plans); (iv) after a Change of Control, the insolvency
or the filing by the Company of a petition for bankruptcy of the Company; or
(v) after a Change of Control, the failure of the Company promptly to obtain an
agreement from any successor or assignee of the Company to assume and agree to
perform this Agreement unless such successor or assignee is bound to the
performance of this Agreement as a matter of law.

E. Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any of the following events:

(i) Any transaction or series of transactions pursuant to which the Company
sells, transfers, leases, exchanges or disposes of substantially all (i.e., at
least eighty-five percent (85%)) of its assets for cash or property, or for a
combination of cash and property, or for other consideration; or

 

MAI

By: /s/JH

PFS /s/PFS

5



--------------------------------------------------------------------------------

(ii) Any transaction pursuant to which persons who are not current shareholders
of the Company acquire by merger, consolidation, reorganization, division or
other business combination or transaction, or by a purchase of an interest in
the Company, an interest in the Company so that after such transaction, the
shareholders of the Company immediately prior to such transaction no longer have
a controlling (i.e., fifty percent (50%) or more) voting interest in the
Company; or

(iii) Any change in the composition of the Board within a twelve (12) month
period resulting in fewer than a majority of the members of the Board being
Incumbent Directors; or

(iv) Any transaction or series of transactions pursuant to which any person or
persons acting in concert acquire outstanding voting securities of the Company,
if, after such transaction or transactions, the acquiring person(s) own(s),
control(s), or hold(s), with power to vote, at least forty percent (40%) of any
class of voting securities of the Company.

For purposes of this Section 3.E., “Incumbent Directors” means the individuals
who, at the Effective Date, constitute the Board, and any person becoming a
director after the Effective Date and whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination); provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest (as described in Rule 14a-11 under the
1934 Act (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; and provided further, that subject to the
provisions of this Section, no person shall be deemed to be an Incumbent
Director until such time as he or she takes office as a director of the Company.

F. Disability. For purposes of this Agreement, Disability shall mean Executive’s
inability as a result of physical or mental incapacity to substantially perform
Executive’s duties for the Company on a full-time basis for a period of six
(6) consecutive months. The determination of Disability shall be made in good
faith by the Board based upon the information provided to the Board.

G. Agreement and General Release. To be entitled to the severance payments
described above in this Section 3, Executive shall execute an Agreement and
General Release of claims in the form attached hereto as Exhibit A. No payments
shall be made under this Section 3 until such Agreement and General Release has
been properly executed and delivered to the Company and until the expiration of
the revocation period, if any, provided under the Agreement

 

MAI

By: /s/JH

PFS /s/PFS

6



--------------------------------------------------------------------------------

and General Release. If the Agreement and General Release is not properly
executed by Executive and delivered to the Company within the time periods
specified in the Agreement and General Release, the Company’s obligation to
provide severance payments under this Section 3 shall cease.

If Executive’s employment is terminated during the Term after the date of a
Change of Control (i) by the Company without Cause or (ii) by Executive as a
result of a Constructive Termination, the Company will provide Executive within
a reasonable time after his date of termination (but prior to the date he
executes the Agreement and General Release) written notice of any claims against
Executive of which the Company has actual knowledge at the time of such notice.
For purposes of this paragraph, “actual knowledge” of a claim means that the
Board of Directors of the Company has actual knowledge of the claim at such
time.

H. Section 409A Compliance. This Agreement shall at all times be interpreted and
operated in good faith compliance in accordance with the requirements of
Section 409A. Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company shall not be taken (or shall be void and
without effect), if such action violates the requirements of Section 409A. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Agreement in accordance with Section 409A that is
not expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision were
expressly set forth. The Company shall have the authority to delay the
commencement of all or a part of the payments to Executive under Section 3. if
Executive is a “key employee” of the Company (as determined by the Company in
accordance with procedures established by the Company that are consistent with
Section 409A) to a date which is six months after the date of Executive’s
termination of employment (and on such date the payments that would otherwise
have been made during such six-month period shall be made), but only to the
extent such delay is required under the provisions of Section 409A to avoid
imposition of additional income and other taxes, provided that the Company and
Executive agree to take into account any transitional rules and exemption rules
available under Section 409A.

I. Limitations On Severance Payments. Except as otherwise provided below, if it
is determined that any payment or other benefit under this Agreement to or for
the benefit of the Executive (the “Severance Payments”), would result in the
Company’s payment of a “parachute payment” under Code Section 280G, in whole or
part when aggregated with any other right, payment or benefit to or for the
Executive under all other agreements or benefit plans of the Company, then, to
the extent necessary to make the Severance Payments not “parachute payments”
(but only to such extent and after taking into account any reduction relating to
Section 280G of the Code under any other plan, arrangement or agreement), any
right, payment or benefit under this Agreement shall not become payable;
provided, however, there shall be no such reduction in any right, payment or
benefit under this Agreement if the amount the Executive would receive after
payment of all taxes (including any excise tax under Section 4999 of the Code)
is higher if Executive receives the full amount of the Severance Payments than
if Executive receives an amount reduced to the extent necessary to make the
Severance Payments not “parachute payments”. The determination under this
Section 3.I. shall be made by a nationally recognized accounting firm selected
by the Company (the “Accountants”). All

 

MAI

By: /s/JH

PFS /s/PFS

7



--------------------------------------------------------------------------------

determinations required to be made under this Section 3.I., including whether
and which of the Severance Payments are required to be reduced, the amount of
such reduction and the assumptions to be utilized in arriving at such
determination, shall be made by the Accountants.

J. Compliance With Laws. The Company has consulted with counsel for the Company
regarding the provisions of Sections 3.H. and 3.I. of the Agreement and the
severance payments and benefits that could be payable under the Agreement and
based upon the advice of such counsel, believes the provisions of Sections 3.H.
and 3.I. and such payments and benefits are in compliance with applicable law on
the date of execution of this Agreement.

4. Confidentiality and Restrictive Covenants.

A. General. In consideration of the Company’s agreement to employ Executive in
an important executive position and to provide Executive with the substantial
compensation and benefits hereunder, Executive acknowledges that, during the
Term of this Agreement, the Company will furnish to Executive Proprietary
Information which could be used by Executive on behalf of a competitor of the
Company to the Company’s substantial detriment, and that Executive during the
course of his employment with the Company may develop important relationships
with customers and others having valuable business relationships with the
Company. In view of the foregoing, the parties hereto agree that: (i) the
restrictions contained in this Agreement are fair and reasonable in that they
are reasonably required for the protection of Company; (ii) by having access to
information concerning employees and customers of Company, Executive shall
obtain a competitive advantage as to such parties; (iii) the covenants and
agreements of Executive contained in this Agreement are reasonably necessary to
protect the interests of Company in whose favor said covenants and agreements
are imposed in light of the nature of Company’s business and the involvement of
Executive in such business; (iv) the restrictions imposed by this Agreement are
not greater than are necessary for the protection of Company in light of the
substantial harm that Company will suffer should Executive breach any of the
provisions of said covenants or agreements; and (v) the covenants and agreements
of Executive contained in this Agreement form material consideration for this
Agreement. In the event that a court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
in whole or in part because of the duration or scope thereof, the parties hereto
agree that said court in making such determination shall have the power to
reduce the duration and scope of such provision to the extent necessary to make
it enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.

B. Trade Secrets and Confidential Information.

(1) Company may disclose to Executive certain Proprietary Information. Executive
agrees that the Proprietary Information is the exclusive property of Company (or
a third party providing such information to Company) and Company (or such third
party) owns all worldwide copyrights, trade secret rights, confidential
information rights and all other property rights therein.

 

MAI

By: /s/JH

PFS /s/PFS

8



--------------------------------------------------------------------------------

(2) Company’s disclosure of the Proprietary Information to Executive does not
confer upon Executive any license, interest or rights in or to the Proprietary
Information. Except in the performance of services for Company, Executive will
hold in confidence and will not, without Company’s prior written consent, use,
reproduce, distribute, transmit, reverse engineer, decompile, disassemble or
transfer, directly or indirectly, in any form, or for any purpose, any
Proprietary Information communicated or made available by Company to or received
by Executive. Executive agrees to notify Company promptly if he discovers any
unauthorized use or disclosure of the Proprietary Information.

(3) Executive’s obligations under this Agreement with regard to (i) Trade
Secrets shall remain in effect for as long as such information remains a trade
secret under applicable law, and (ii) Confidential Information shall remain in
effect during Executive’s employment with Company and for three years
thereafter. These obligations will not apply to the extent that Executive
establishes that the information communicated (a) was already known to
Executive, without an obligation to keep it confidential at the time of its
receipt from Company; (b) was received by Executive in good faith from a third
party lawfully in possession thereof and having no obligation to keep such
information confidential; or (c) was publicly known at the time of its receipt
by Executive or has become publicly known other than by a breach of this
Agreement or other action by Executive.

(4) For purposes of this Agreement, “Proprietary Information” means all Trade
Secrets and Confidential Information of Company and its affiliates. “Trade
Secrets” means information of Company and its affiliates and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (i) derives economic value from not being known to, and
not readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
“Confidential Information” shall mean (a) information of the Company and its
affiliates, to the extent not considered a Trade Secret under applicable law,
that (i) relates to the Company Business; (ii) possesses an element of value for
the Company; (iii) is not generally known to the Company’s competitors; and
(v) would damage the Company if disclosed, and (b) information of any third
party provided to the Company which the Company is obligated to treat as
confidential. Confidential Information includes, but is not limited to,
(i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company,
(iii) communication systems, audio systems, system designs and related
documents, (iv) advertising or marketing plans (v) information regarding
independent contractors, employees, clients and customers of the Company, and
(vi) information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating the legal rights of any party, or
(iii) otherwise enters the public domain through lawful means.

 

MAI

By: /s/JH

PFS /s/PFS

9



--------------------------------------------------------------------------------

C. Non-Solicitation.

(1) Customers. The relationships made or enhanced during Executive’s employment
with Company belong to Company. During Executive’s employment and for the longer
of the eighteen month period beginning immediately upon the termination of
Executive’s employment with Company for any reason or until the end of the
period Executive is receiving severance payments under Section 3.B. (the
“Restriction Period”), Executive will not, without Company’s prior written
consent, contact, solicit or attempt to solicit, on his own or another’s behalf,
any Customer with whom Executive had contact in the one year prior to the end of
Executive’s employment with Company for any reason with a view of offering,
selling or licensing any program, product or service that is competitive with
the Company Business.

(2) Employees/Independent Contractors. During Executive’s employment and for the
Restriction Period, Executive will not, without Company’s prior written consent,
call upon, solicit, recruit or assist others in calling upon, soliciting or
recruiting to the employment of another business, any person who is or was
within 6 months of such time an employee of Company, unless such person was not
employed by the Company and to Executive’s knowledge, was not being interviewed
or recruited by the Company at the time Executive terminated employment.

D. Non-Competition. Executive agrees that for the Restriction Period, he will
not perform services in any capacity, whether as an employee, independent
contractor, consultant or advisor for any of the competitors to the Company
Business listed on Exhibit B attached hereto and made a part hereof.

E. Remedy for Breach. Executive agrees that the remedies at law of Company for
any actual or threatened breach by Executive of the covenants contained in this
Section 4 would be inadequate and that Company shall be entitled to specific
performance of the covenants in this Section 4 or injunctive relief against
activities in violation of this Section 4, or both, by temporary or permanent
injunction or other appropriate judicial remedy, writ or order, in addition to
any damages and legal expenses (including attorney’s fees) that Company may be
legally entitled to recover. Executive acknowledges and agrees that the
covenants contained in Section 4 of this Agreement shall be construed as
agreements independent of any other provision of this or any other agreement
between the parties hereto, and that the existence of any claim or cause of
action by Executive against Company, whether predicated upon this or any other
agreement, shall not constitute a defense to the enforcement by Company of said
covenants. If after the date of a Change of Control an action is initiated by
the Company (or its successor) against Executive for any actual or threatened
breach of the covenants contained in this Section 4 and a court of competent
jurisdiction holds that the Company’s (or its successor’s) initiation and
prosecution of such action against Executive was meritless, Executive shall be
entitled to recover his reasonable attorneys’ fees and expenses.

 

MAI

By: /s/JH

PFS /s/PFS

10



--------------------------------------------------------------------------------

5. Ownership of Work Product.

A. All Work Product will be considered work made for hire by Executive and owned
by Company. To the extent that any Work Product may not by operation of law be
considered work made for hire or if ownership of all rights therein will not
vest exclusively in Company, Executive assigns to Company, now or upon its
creation without further consideration, the ownership of all such Work Product.
Company has the right to obtain and hold in its own name copyrights, patents,
registrations, and any other protection available in the Work Product. Executive
agrees to perform any acts as may be reasonably requested by Company to
transfer, perfect and defend Company’s ownership of the Work Product.

B. To the extent any materials other than Work Product are contained in the
materials Executive delivers to Company or its Customers, Executive grants to
Company an irrevocable, nonexclusive, worldwide, royalty-free license to use and
distribute (internally or externally) or authorize others to use and distribute
copies of, and prepare derivative works based upon, such materials and
derivative works thereof. Executive agrees that during his or her employment,
any money or other remuneration received by Executive for services rendered to a
Customer belong to Company.

For purposes of this Agreement, “Customers” shall mean any current customer or
prospective customer of Company. For purposes of this Agreement, “Work Product”
shall mean the data, materials, documentation, computer programs, inventions
(whether or not patentable), and all works of authorship, including all
worldwide rights therein under patent, copyright, trade secret, confidential
information, or other property right, created or developed in whole or in part
by Executive while performing services in furtherance of or related to the
Company Business

6. Resolution of Disputes. Executive and the Company may (but are not required
to) agree to mediation and/or binding arbitration of any dispute under this
Agreement. Each party shall be responsible for its or his own costs, fees and
expenses, including legal fees and expenses, in connection with any dispute
under this Agreement, provided, that if Executive’s employment is terminated
during the Term after the date of a Change of Control (i) by the Company without
Cause or (ii) by Executive as a result of a Constructive Termination, Executive
will be entitled to recover his reasonable legal fees and expenses in such
dispute if he is successful in a material way in his claims for separation pay
and benefits under the Agreement.

7. Assignment; Binding Effect. Executive understands that Executive has been
selected for continued employment by Company on the basis of Executive’s
personal qualifications, experience and skills. Executive agrees, therefore,
that Executive cannot assign all or any portion of Executive’s performance under
this Agreement. Company can assign this Agreement only to a purchaser of all or
substantially all of the assets or the stock of the Company. Subject to the
preceding two sentences and the express provisions of Section 11 below, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

8. Complete Agreement. This Agreement is not a promise of future employment.
Executive has no oral representations, understandings or agreements with Company
or any of its officers, directors or representatives covering the same subject
matter as this Agreement. This Agreement, when it becomes effective on the
Effective Date, shall supersede any other

 

MAI

By: /s/JH

PFS /s/PFS

11



--------------------------------------------------------------------------------

employment agreements or understandings, written or oral, between Company and
Executive, including, without limitation, the Current Employment Agreement and
the Current Separation Agreement. This written Agreement is the final, complete
and exclusive statement and expression of the agreement between Company and
Executive regarding the subject matter thereof, and it cannot be varied,
contradicted or supplemented by evidence of any prior or contemporaneous oral or
written agreements. This written Agreement may not be later modified, except by
a further writing signed by Executive and an officer of Company acting with
specific authorization and approval of the Board, and no term of this Agreement
may be waived except by writing signed by the party waiving the benefit of such
term (and in the case of Company, with specific authorization and approval of
the Board.

The official executing this Agreement on behalf of the Company represents and
warrants that he has the requisite authority to do so and fully bind the
Company.

9. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To Company:

    

Manhattan Associates, Inc.

2300 Windy Ridge Pkwy

7th Floor

Atlanta, Georgia 30339

Attention: Chairman of the Board

To Executive:

    

Peter F. Sinisgalli

10480 Oxford Mill Circle

Johns Creek, GA 30022

Notice shall be deemed given and effective three (3) days after such written
notice is deposited with UPS or Fed Ex for next day delivery (signature
required) addressed as set forth above or when actually received, whichever
first occurs. Either party may change the address for notice by notifying the
other party of such change in accordance with this Section 9.

10. Governing Law. The validity and enforceability of this Agreement shall be
governed by the laws of the State of Georgia.

11. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The Section
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.

12. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute, but one and the same instrument.

 

MAI

By: /s/JH

PFS /s/PFS

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

MANHATTAN ASSOCIATES, INC.

By:   /s/ John Huntz

Name:

Title

 

John Huntz

Chairman

 

Date: December 19, 2011

EXECUTIVE:

/s/ Peter F. Sinisgalli

 

Peter F. Sinisgalli

 

Date: Dec 19, 2011

 

MAI

By: /s/JH

PFS /s/PFS

13



--------------------------------------------------------------------------------

EXHIBIT A

AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and entered into as
of the date noted on the last pages hereof, by and between Manhattan Associates,
Inc. (the “Company”) and Peter F. Sinisgalli (the “Executive”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms and provisions of that certain Executive
Employment Agreement (the “Employment Agreement”) between the parties, that in
accordance with its terms became effective as of April 13, 2012, the Executive
is entitled to severance payments upon the termination of Executive’s employment
with the Company under certain circumstances, subject to the Executive’s and the
Company’s execution of this Agreement; and

WHEREAS, the Executive and the Company desire to enter into this Agreement to
resolve any disputes regarding, or relating to, the Executive’s employment with
the Company and Executive’s termination of employment , and other matters as set
forth herein;

NOW, THEREFORE, in consideration of the payment of such severance benefits under
the Employment Agreement, the parties hereto agree as follows:

Article I

Definitions

For all purposes of this Agreement, the following definitions shall be
applicable:

 

  1.1 The term “Agreement” shall mean this Agreement and General Release between
the parties hereto.

 

  1.2 The phrase “Separation Date” shall mean the date on which the termination
of Executive’s employment occurs within the meaning of the Employment Agreement.

 

  1.3 The phrase “Effective Date” shall mean the date on which this Agreement
shall become effective, which shall be the date which is exactly eight (8) days
following the Execution Date, unless this Agreement has been revoked by
Executive prior to such date in accordance with the provisions of Article III of
this Agreement.

 

  1.4 The phrase “Executive’s related entities and persons” shall mean the
heirs, executors, administrators, beneficiaries, assigns, agents,
representatives, attorneys and successors of Executive, and any other persons
acting or purporting to act on behalf of, or in the name of, or asserting claims
by, on behalf of, or through, Executive, and the successors and assigns of such
persons, and the successors and assigns of Executive.

 

MAI

By: /s/JH

PFS /s/PFS



--------------------------------------------------------------------------------

  1.5 The term “Company” shall mean Manhattan Associates, Inc, and its
successors and assigns.

 

  1.6 The phrase “Company’s related employers” shall mean and include any
parent, subsidiaries and related corporations or entities, predecessors,
successors and assigns of the Company.

 

  1.7 The phrase “the Company’s related entities and persons” shall mean and
include the agents, employees, servants, independent contractors, attorneys,
representatives, actuaries, accountants, directors, officers, and trustees of
(1) the Company and/or any one or more of the Company’s related employers and
(2) every person (whether natural or artificial), firm, or entity now or
previously affiliated with the Company and/or any one or more of the Company’s
related employers in any manner whatsoever, and every such person, firm or
entity with which the Company and/or any one or more of the Company’s related
employers may affiliate in any manner whatsoever in the future.

 

  1.8 The phrase “Execution Date” shall mean the date on which this Agreement is
executed (as noted in writing on the last page hereof).

 

  1.9 The term “Plan(s)” shall mean, when referenced as Plan(s) of a particular
entity, individual or other person, all employee benefit plans (within the
meaning ERISA §3(3)) sponsored by, contributed to, or maintained by such entity,
individual or other person.

 

  1.10 The phrase “Plan’s (Plans’) related entities and persons,” when
referencing one or more Plans, shall mean and include (1) the agents, employees,
servants, independent contractors, attorneys, representatives, actuaries,
accountants, fiduciaries, administrators, administrative committee(s) or other
committee(s), and trustees of, (2) every other person (whether natural or
artificial), firm or entity now or previously affiliated in any manner
whatsoever with, and (3) every such other person, firm or entity which in the
future may affiliate in any manner whatsoever with, the one or more Plan(s) so
referenced.

Article II

Payments to Executive

In addition to the compensation and benefits to which Executive is entitled
based upon his employment with the Company, whether provided for in the
Employment Agreement or otherwise, and subject to the terms and provisions of
this Agreement and the Employment Agreement, Executive shall, as additional
consideration which the parties agree is significant and substantial, receive
severance payments in accordance with the terms and provisions of Section 3 of
the Employment Agreement. The parties agree that these additional consideration
payments shall be subject to all payroll and income tax withholdings and other
authorized deductions.

 

MAI

By: /s/JH

PFS /s/PFS

2



--------------------------------------------------------------------------------

Article III

Right of Revocation by Executive

Executive has seven (7) days from the Execution Date to revoke this Agreement by
delivering written notice of such revocation within that seven-day period to:

Manhattan Associates, Inc.

2300 Windy Ridge Parkway

7th Floor

Atlanta, Georgia 30339

Attention: Chairman of the Board

and, if he does so, this Agreement shall be null and void in its entirety, and
shall be of no force or effect. If not revoked within said seven-day period,
this Agreement will become effective, binding and irrevocable as of the
Effective Date. No severance payments shall be paid until after the seven
(7) day revocation period has expired.

Article IV

General Release by Executive; Covenant Not To Sue

Except as specifically provided in Article V below, for and in consideration of
the additional consideration to be provided to Executive by the Company pursuant
to Section 3 of the Employment Agreement, the sufficiency of which is hereby
acknowledged, Executive does hereby, for and on behalf of himself and
Executive’s related entities and persons, fully and finally release, acquit and
forever discharge the Company, the Company’s related employers, the Company’s
related entities and persons, all Plans of the Company and all Plans of any of
the Company’s related employers, and such Plans’ related entities and persons,
of and from any and all claims, counterclaims, actions, causes of action,
demands, rights, damages, costs, expenses or compensation which Executive and/or
Executive’s related entities and persons now have, or may have, or may hereafter
claim to have had as of the Execution Date, whether developed or undeveloped,
anticipated or unanticipated, known or unknown, based on any acts, omissions,
transactions or occurrences whatsoever occurring prior to and/or up until the
Execution Date, and specifically, but not by way of limitation, from those
claims which are, or arise by reason of, or are in any way connected with, or
which are or may be based in whole or in part on the employment relationship
between Executive and the Company, including, without limitation, (i) those
claims arising under any foreign, federal, state, county or municipal fair
employment practices act and/or any law, ordinance or regulation promulgated by
any foreign, federal, state, county, municipality or other state subdivision;
(ii) those claims for breach of duty and/or implied covenant of good faith and
fair dealing; (iii) those claims for interference with and/or breach of contract
(express or implied, in fact or in law, oral or written); (iv) those claims for
retaliatory or wrongful discharge of any kind; (v) those claims for intentional
or negligent infliction of emotional distress or mental anguish; (vi) those
claims for outrageous conduct; (vii)

 

MAI

By: /s/JH

PFS /s/PFS

3



--------------------------------------------------------------------------------

those claims for interference with business relationships, contractual
relationships or employment relationships of any kind; (viii) those claims for
breach of duty, fraud, fraudulent inducement to contract, breach of right of
privacy, libel, slander, or tortious conduct of any kind; (ix) those claims
arising under Title VII of the Civil Rights Act of 1964 and/or the Civil Rights
Act of 1991 and/or 42 U.S.C. §1981; (x) those claims arising under the Age
Discrimination in Employment Act of 1967, the Age Discrimination Claims
Assistance Act of 1988 and/or the Older Workers’ Benefit Protection Act;
(xi) those claims arising under any state or federal handicap or disability
discrimination law or act, including but not limited to the Rehabilitation Act
of 1973 and the Americans with Disabilities Act; (xii) those claims arising from
any damages suffered at any time by reason of the effects or continued effects
of any alleged or actual discriminatory or wrongful acts; (xiii) those claims
arising under or in reliance upon any statute, regulation, rule or ordinance
(local, state or federal); (xiv) those claims arising under ERISA or the Family
and Medical Leave Act; and (xv) any and all other claims arising under law or in
equity in the United States of America or in any foreign jurisdiction.

Executive agrees that, except to the extent such right may not be waived by law,
Executive will not commence any legal action or lawsuit or otherwise assert any
legal claim seeking relief for any claim released or waived under the general
release provision above. This “agreement not to sue” does not, however, prevent
or prohibit Executive from later filing a lawsuit challenging the validity of
the release of claims under the Age Discrimination in Employment Act. While
Executive’s right to seek such a judicial determination by a court is not waived
by this Agreement, Executive understands that the severance payments provided to
Executive under Section 3 of the Employment Agreement may serve as restitution,
recoupment, and/or setoff in the event Executive prevails on the merits of such
claim. In addition, even though Executive has released all claims Executive may
have for employment discrimination arising before the date Executive signs this
Agreement, this “agreement not to sue” does not prevent or prohibit Executive
from filing any administrative complaint or charge against any of the released
parties with any federal, state, or local agency, including, for instance, the
U.S. Equal Employment Opportunity Commission or the U.S. Department of Labor.
Executive can file such an administrative complaint or charge, but Executive
understands that by signing this Agreement, Executive will have no right to
recover monetary damages or obtain individual relief of any kind in a proceeding
involving such a complaint or charge for claims released in the general release
provision above.

Article V

Limitation of Release by Executive

Notwithstanding the provisions of Article IV, it is understood and agreed that
the waiver of benefits and claims contained in Article IV does not include a
waiver of the right to payment of (a) any vested, nonforfeitable benefits to
which Executive or a beneficiary of Executive may be entitled under the terms
and provisions of any (i) Plan of the Company which have accrued as of the
Separation Date (including without limitation any rights to elect continuing
group health plan coverage pursuant to ERISA) (ii) other plan, program,
agreement, or arrangement under which Executive is covered as of his Separation
Date and is entitled to payments or benefits, and

 

MAI

By: /s/JH

PFS /s/PFS

4



--------------------------------------------------------------------------------

(iii) stock options, restricted stock, stock appreciation, or other equity
compensation rights previously granted to the Executive and vested as of the
Execution Date, (b) any unpaid base salary for employment through the Separation
Date pursuant to Section 2.A. of the Employment Agreement, (c) any earned and
accrued but unpaid bonus (if any) pursuant to Section 2.B. of the Employment
Agreement, (d) any unpaid expenses incurred on or before his Separation Date
that are reimbursable in accordance with Section 2.E of the Employment
Agreement, (e) payment for accrued and unused vacation pursuant to Section 2.F.
of the Employment Agreement, and (g) the consideration to be paid to Executive
under Section 3 of the Employment Agreement. Executive acknowledges that all
other claims for any other benefits or compensation are hereby waived, except
those expressly stated in the preceding sentence. It is also expressly
understood and agreed that the waiver of benefits and claims contained in the
general release in the previous Article does not include a waiver of any rights
accruing after the Execution Date of this Agreement. Nothing in this Agreement
shall be construed to limit the Executive’s entitled rights to director and/or
officer indemnification and related director and/or officer liability insurance.

Article VI

Non-Solicitation, Non-Competition, Trade Secrets & Confidential Information;

Return Of Property

For and in consideration of the additional consideration to be provided to
Executive by the Company pursuant to Section 3 of the Employment Agreement,
Executive agrees that he will continue to comply with the provisions set forth
in Sections 4 and 5 of the Employment Agreement for the respective periods set
forth therein, which provisions are incorporated herein by reference.

Executive represents that Executive has not destroyed and has returned or agrees
that Executive will return to the Company on or before the Effective Date any
and all Company property in his possession or control, including, but not
limited to, all keys, credit cards, security cards, computers, cellular
telephones, computer hardware and software (including computer discs and storage
devices of any kind), and other personal items or equipment provided to
Executive by the Company for use during Executive’s employment, together with
all Company documents and all copies of such documents (both hard copy and
electronically stored information),written or recorded materials, plans,
records, notes, files, drawings, or papers relating to the affairs of the
Company, including in particular all notes or records relating to employees of
the Company, its subsidiaries and affiliates. Executive further agrees that
Executive will not take, and certifies that Executive has not taken with him or
retained in any manner, copies of any Company documents, whether in electronic
or hard copy form, without the express written authorization of the Company
provided to Executive on or after the Separation Date.

Article VII

Violations of Agreement by Executive

Executive agrees and understands that any action by him in violation of this
Agreement shall void the Company’s severance payments to the Executive provided
for under Article II and shall require immediate repayment by the Executive of
the value of all consideration paid to Executive by the Company pursuant to
Article II of this Agreement (except any amounts the Company states in writing
the Executive may retain).

 

MAI

By: /s/JH

PFS /s/PFS

5



--------------------------------------------------------------------------------

Article VIII

Confidentiality of This Agreement and Its Terms

Executive agrees that the contents and terms of this Agreement shall be
completely confidential and will not be disclosed to any third party except:
(a) as required by law; (b) as required to obtain legal and/or tax preparation
advice; or (c) the Executive’s spouse. Executive further agrees that if at any
time after the execution of this Agreement, it is established that Executive has
violated the terms of this confidentiality provision, it shall constitute a
material breach of this Agreement, and the Company shall have the right to seek
appropriate relief, including, but not limited to, a permanent injunction
restraining Executive from further violations. Executive further agrees that
should Executive breach this promise of confidentiality, the Company shall be
entitled to bring legal action against Executive in a court of competent
jurisdiction for each such breach. Executive agrees and understands that the
Company has relied upon this agreement of confidentiality set forth in this
article in agreeing to pay the severance payments.

Except to the extent otherwise required by law or regulation or by financial
reporting requirements, the Company agrees not to disclose the existence or
terms of this Agreement.

Article IX

Nondisparagement

Executive and the Company agree that each will refrain from publicly or
privately making any disparaging or defamatory remarks about or directing any
disparaging or defamatory conduct towards the other, and Executive agrees that
he will refrain from publicly or privately making any disparaging or defamatory
remarks or directing any disparaging or defamatory conduct towards any released
party. Both Executive and the Company agree that this restriction prohibits
making or engaging in disparaging or defamatory remarks and/or conduct to any:
(a) member of the general public; (b) employees, customers, vendors, suppliers,
or potential customers of the Company or its subsidiaries or affiliates; or
(c) members of the press or other media. Executive and the Company understand
that this non-disparagement provision does not apply on occasions when either
party is subpoenaed or ordered by a court or other governmental authority to
testify or give evidence or to conduct litigation or give testimony in the
context of enforcing the terms of this Agreement. Executive and the Company also
understand that the foregoing non-disparagement provision does not apply on
occasions when either party provides truthful information in good faith to any
federal, state, or local governmental body, agency, or official investigating an
alleged violation of any antidiscrimination or other employment-related law or
otherwise gathering information or evidence pursuant to any official
investigation, hearing, trial, or proceeding. Nothing in this non-disparagement
provision is intended in any way to intimidate, coerce, deter, persuade, or
compensate Executive with respect to providing, withholding, or restricting any
communication whatsoever to the extent prohibited under 18 U.S.C. §§ 201, 1503,
or 1512 or under any similar or related provision of state or federal law or
providing truthful compelled testimony under oath.

 

MAI

By: /s/JH

PFS /s/PFS

6



--------------------------------------------------------------------------------

Article X

Knowing and Voluntary Waiver of Rights by Executive

Executive agrees and acknowledges that he has carefully reviewed, studied and
thought over the terms of this Agreement, and that all questions concerning this
Agreement have been answered to his satisfaction. Executive does further
acknowledge and agree that he has had the opportunity to keep this Agreement in
his possession for at least forty-five (45) days, and that he has had the
opportunity to consider and reflect upon the terms of this Agreement before
signing it, that he knowingly and voluntarily entered into and signed this
Agreement after deliberate consideration and review of all of its terms and
provisions, that he was not coerced, pressured or forced in any way by the
Company or anyone else to accept the terms of this Agreement, that the decision
to accept the terms of this Agreement was entirely his own, that he was advised
in writing to consult with an attorney prior to executing this Agreement and
prior to the Execution Date of this Agreement, and that he has had the
opportunity to consult with an attorney throughout the negotiations concerning
this Agreement, during which time proposals and counter proposals were or could
have been presented, discussed and made a part of the final version of this
Agreement. Executive also acknowledges that no promises or inducements to enter
into and execute this Agreement have been offered or made except those which are
specifically set out in this Agreement, and that he was not coerced or forced to
enter into and execute this Agreement.

Article XI

Entire Agreement Between Parties and No Indication of Fault

This Agreement and the Employment Agreement constitute the entire agreement
between Executive and the Company pertaining to the subjects contained in them
and supersedes any and all prior and/or contemporaneous agreements,
representations, or understandings, written or oral. It is expressly understood
and agreed that this Agreement may not be altered, amended, modified or
otherwise changed in any respect or particular whatsoever except in writing duly
executed by Executive and an authorized representative of the Company acting on
behalf of the Company. This Agreement is intended to fully, completely, and
forever resolve all disputes or potential disputes based upon events, omissions
or acts occurring on or prior to the Separation Date as well as all other issues
or claims in any way arising out of or connected with the employment of
Executive with the Company through and including the Execution Date. It is
expressly understood and agreed that the provisions contained in this document
are intended to resolve any doubtful and/or disputed issues, prevent future
disputes, controversies and/or litigation, and provide both the Company and
Executive with significant benefits and that the signing of this document is not
to be construed as an admission of any liability and/or fault by the Company or
by Executive.

 

MAI

By: /s/JH

PFS /s/PFS

7



--------------------------------------------------------------------------------

Article XII

Binding Nature of Agreement

This Agreement shall be binding upon both Executive and Executive’s related
entities and individuals, and upon the Company and the Company’s related
employers. This Agreement shall be construed and enforced in accordance with the
laws of the state of Georgia.

Article XIII

No Prior Assignments of Interests or Exercise of Rights

All signatories to this Agreement hereby warrant, covenant, and represent that
prior to the Execution Date, they have not conveyed, transferred, pledged,
hypothecated, or in any manner whatsoever assigned or encumbered any of the
rights, demands, claims, suits, actions, or causes of action released herein,
and all signatories to this Agreement also hereby warrant, covenant and
represent that, prior to the Execution Date, they have not filed a lawsuit or
asked the assistance of any governmental agency or collective bargaining agent
to enforce rights or to seek remedies for any claim which is waived pursuant to
the terms and provisions of this Agreement.

Article XIV

Warranty of Express Authority and Capacity to Contract

The undersigned parties, acting through their duly authorized officers or
individually, as the case may be, do hereby warrant that the signatories hereto
have express authority and have the legal capacity to enter into this Agreement.

Article XV

Negotiated Agreement

The parties agree that this Agreement was negotiated between them. As a result,
the parties agree that, in the event of a dispute about the meaning,
construction or interpretation of this Agreement, no presumption shall apply to
construe the language of this Agreement either for or against any party.

Article XVI

Press Releases Regarding Agreement

The parties agree that no press releases will be issued concerning this
Agreement, or the termination of Executive’s employment with the Company,
without the mutual approval of Executive and Company, subject to any disclosure
requirements imposed by applicable law based on the reasonable opinion of
counsel for the Company.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
                 day of             ,             .

 

MAI

By: /s/JH

PFS /s/PFS

8



--------------------------------------------------------------------------------

EXECUTIVE:    

COMPANY:

 

    MANHATTAN ASSOCIATES, INC.       By:     Peter F. Sinisgalli          
Title:     Sworn to and subscribed before me this             day of
            ,             .     Sworn to and subscribed before me this
             day of                     ,             .         Notary Public  
  Notary Public My Commission Expires:     My Commission Expires:        
(NOTARIAL SEAL)     (NOTARIAL SEAL)

 

MAI

By: /s/JH

PFS /s/PFS

9